Citation Nr: 0403046	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  02-15 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1945 to November 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the outset the Board notes that the veteran's inservice 
military occupational specialty was light artillery gun 
crewman.  

The Board further observes that it appears that a portion of 
the veteran's service medical records are missing.  If 
service medical records are presumed missing, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

In May 2000, the veteran underwent a VA audiological 
examination which revealed mild sensorineural hearing loss 
between 250 and 3000 Hertz and moderate sensorineural hearing 
loss at 4000 Hertz in the right ear.  Mild sensorineural 
hearing loss at 250 Hertz and severe sensorineural hearing 
loss at 500 to 4000 Hertz was  noted in the left ear.  

In the report, the audiologist indicated that tinnitus was a 
subjective complaint and that no objective measure existed to 
validate its presence or absence.  The examiner stated that 
it was her opinion that the veteran's subjective complaints 
of tinnitus were not related to his military service.  She 
noted that the veteran stated that his hearing difficulties 
started about four years ago when he suffered an episode of 
Bell's Palsy.  

The veteran was also afforded a VA ear, nose, and throat 
examination following his audiological evaluation.  The 
examiner, a physician, noted the results of the VA 
audiological evaluation.  In the summary portion of his 
report, the examiner stated that the hearing loss in the left 
ear, as measured by the current audiogram in conjunction with 
a history of severe hearing loss and facial paralysis in the 
left ear only five years ago, made it difficult to assess the 
exact relationship of the hearing loss to service.  He noted, 
however, that it was as likely as not that when the veteran 
left the military, the same degree of sensorineural hearing 
loss in the left also existed in the right and therefore it 
may also be assumed that there was some relationship of the 
tinnitus to his service in the armed forces.  The examiner 
further stated that it was also possible that the 
sensorineural hearing loss on the right may be secondary to 
his loud noise exposure in the military.  

In conjunction with veteran's January 2002 request for 
service connection for tinnitus and hearing loss, the RO 
scheduled the veteran for a VA examination.  When scheduling 
the examination, the RO specifically requested that the 
examiner provide opinions as to whether it was at least as 
likely as not that the veteran's hearing loss and tinnitus 
were related to service.  

In September 2002, the veteran underwent a VA audiological 
examination.  An audiogram performed at that time revealed 
mild sensorineural hearing loss through 3000 Hertz and 
moderate to severe loss above 3000 Hertz in the right ear.  
In the left ear, the veteran had moderately severe to 
profound hearing loss above 500 Hertz to 8000 Hertz.  

The examiner, an audiologist, indicated that tinnitus was a 
subjective complaint with no objective means of documenting 
its presence or absence.  She stated that it was her opinion 
that the veteran's tinnitus was not related to his military 
noise exposure.  She noted that the veteran, in his 2000 
history, reported that his tinnitus and hearing difficulty 
started about four years ago when he suffered an episode of 
Bell's Palsy.  

The Board notes that the examiner did not provide an opinion 
as to whether the veteran's current hearing loss was related 
to his period of service.  VA regulations provide that where 
"diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 
38 C.F.R. § 4.2 (2002); see 38 C.F.R. § 19.9 (2002).  Where 
the Board makes a decision based on an examination report 
that does not contain sufficient detail, remand is required 
"for compliance with the duty to assist by conducting a 
thorough and contemporaneous medical examination."  Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. 
App. 563, 569 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA otolaryngology examination to 
determine the nature and etiology of any 
current hearing loss and tinnitus.  All 
indicated tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.  The examiner is requested to 
render the following opinion:  Is it at 
least as likely as not that any current 
hearing loss and/or tinnitus is related 
to the veteran's period of service, 
including as a result of noise exposure 
inservice?  Complete detailed rationale 
is requested for each opinion that is 
rendered. 

2.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

If upon completion of the above development, any of the 
claims remain denied, the case should be returned to the 
Board after compliance with requisite appellate procedures.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


